
	

113 S755 IS: Enhanced Access to Medicaid Services Act of 2013
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 755
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Ms. Klobuchar (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to apply
		  the Medicaid primary care payment rate to additional physician providers of
		  primary care services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhanced Access to Medicaid
			 Services Act of 2013.
		2.Primary care
			 payment rate for additional physician providers of primary care
			 services
			(a)In
			 generalSection 1902(a)(13)(C) of the Social Security Act (42
			 U.S.C. 1396a(a)(13)(C)) is amended by striking or pediatric and
			 inserting neurology, psychiatry, obstetrics and gynecology, or
			 pediatric.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of enactment of this Act and shall apply to medical assistance for
			 primary care services provided on or after that date.
			
